NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

            LATONYA CHIREE MOORE,
                Plaintiff-Appellant,
                           v.
                  UNITED STATES,
                  Defendant-Appellee.
              __________________________

                      2011-5007
              __________________________

    Appeal from the United States Court of Federal
Claims in case no. 10-CV-357, Judge Marian Blank Horn.
              ____________________________

                 Decided: May 10, 2011
             ____________________________

   LATONYA CHIREE MOORE, of Washington, DC, pro se.

    RUSSELL A. SHULTIS, Trial Attorney, Commercial Liti-
gation Branch, Civil Division, United States Department
of Justice, of Washington, DC, for defendant-appellee.
With him on the brief were TONY WEST, Assistant Attor-
ney General, JEANNE E. DAVIDSON, Director, and
FRANKLIN E. WHITE, JR., Assistant Director.
               __________________________
MOORE   v. US                                             2


    Before GAJARSA, DYK, and PROST, Circuit Judges.
PER CURIAM.
     Latonya Chiree Moore (“Moore”) appeals pro se a de-
cision of the United States Court of Federal Claims
(“Claims Court”) dismissing her complaint for lack of
subject matter jurisdiction. Moore v. United States, 94
Fed. Cl. 456 (2010). We affirm.
                       BACKGROUND
     In a complaint filed on June 9, 2010, Moore alleged
that she and her three children had been the victims of
repeated violent assaults, extortion, theft, vandalism, and
various other acts committed by a number of private
individuals, state law enforcement agencies, and state
officials and employees. Although Moore did not allege
the federal government committed these acts, she be-
lieved the United States government failed to protect her
from the abuse, conspired to “cover-up” the activities, and
violated her constitutional and civil rights. She sought
$863 billion in damages from the federal government and
a protective order against her alleged perpetrators. The
Claims Court dismissed for lack of subject matter jurisdic-
tion and denied Moore’s request for a hearing. We have
jurisdiction pursuant to 28 U.S.C. § 1295(a)(3).
                       DISCUSSION
    We review the jurisdiction of the Claims Court de
novo. Wheeler v. United States, 11 F.3d 156, 158 (Fed.
Cir. 1993). The Tucker Act excludes from the jurisdiction
of the Claims Court (1) tort claims, (2) criminal claims,
and (3) constitutional and civil actions that are not
money-mandating. See, e.g., 28 U.S.C. § 1491(a)(1) (con-
ferring specific jurisdiction upon “claim[s] against the
United States . . . not sounding in tort”); Joshua v. United
States, 17 F.3d 378, 379 (Fed. Cir. 1994) (excluding crimi-
3                                               MOORE   v. US


nal claims); Loveladies Harbor, Inc. v. United States, 27
F.3d 1545, 1554 (Fed. Cir. 1994) (requiring the substan-
tive cause of action underlying a Tucker Act claim to be a
“money-mandating constitutional provision, statute or
regulation”).
    Here, Moore has not identified any claims that fall
within the jurisdiction of the court. She alleges violent
assault, extortion, and the failure of the federal govern-
ment to protect her from abuse, but these claims all sound
in tort. She also alleges attempted murder, theft, vandal-
ism, and conspiracy, but these are all criminal com-
plaints. Finally, she has not identified any constitutional
provisions or civil statutes that create a right to monetary
damages. Because Moore has failed to identify any basis
for relief, the Claims Court did not err in dismissing her
complaint.
     The Claims Court was also not obligated to hold a
hearing. Moore cites Hale v. Secretary of Health and
Human Services, 22 Cl. Ct. 403, 405 (1991), and refers to
a “violation of [Rules of the United States Claims Court
(RUSCC)] Appendix G, Special Master Rule II.3(b) [and]
RUSCC Appendix J, Special Master Rule II.8(b).” Appel-
lant’s Br. 1. She appears to suggest that the Claims
Court should have granted a hearing, appointed an attor-
ney, or otherwise applied the procedures related to special
masters to her case. However, Hale and the special
master procedures apply only to claims related to the
National Vaccine Injury Compensation program. This is
not a vaccine claim. The Claims Court thus did not abuse
its discretion in refusing a hearing.
                       AFFIRMED
                          COSTS
    No costs.